Exhibit 10.1 EQUITY PURCHASE AGREEMENT among TIDELANDS OIL & GAS CORPORATION, FRONTERA PIPELINE, LLC, and GRAND CHENIERE PIPELINE LLC and TERRANOVA ENERGIA, S. DE R.L. DE C.V. (as joinder party) Dated as of September 28, 2007 TABLE OF CONTENTS Page Article I DEFINITIONS 5 1.1 Certain Definitions 5 1.2 Interpretation 10 Article II PURCHASE AND SALE OF LLC INTERESTS, CONSIDERATION AND CLOSING 10 2.1 Purchase and Sale of Equity Interests 10 2.2 Consideration 10 2.3 Use of Purchase Price Proceeds 10 2.4 Closing 10 2.5 Purchase Price Adjustments 10 2.6 Assignment of Project Documents 10 2.7 Cheniere Deliveries 11 2.8 Deliveries of TOG and the Company 11 Article III REPRESENTATIONS AND WARRANTIES RELATING TO TOG 13 3.1 Due Organization and Power of TOG 13 3.2 Authorization and Validity of Agreement 13 3.3 Non-Contravention. 13 3.4 Governmental Approvals; Consents and Actions 13 3.5 Litigation 13 3.6 LLC Interests 13 3.7 Finders; Brokers 13 3.8 Bankruptcy 13 Article IV REPRESENTATIONS AND WARRANTIES RELATING TO THE ACQUIRED COMPANIES 14 4.1 Due Organization and Power of the Acquired Companies 14 4.2 Authorization and Validity of Agreement 14 4.3 Non-Contravention 14 4.4 Governmental Approvals 14 4.5 Capitalization 14 4.6 Financial Statements 14 4.7 Absence of Undisclosed Liabilities, Absence of Changes 15 4.8 Litigation 15 4.9 Labor Relations 15 4.10 Books of Accounts 15 4.11 Bank Accounts 15 4.12 Corporate Records 15 4.13 Insurance 15 4.14 Ethical Practices 16 4.15 No Other Representations or Warranties 16 4.16 Compliance with Laws 16 4.17 Taxes 16 4.18 Environmental 17 4.19 Material Contracts 18 4.20 Real Property 18 4.21 Subsidiaries and Investments 18 4.22 Related Party Transactions 18 Article V REPRESENTATIONS OF BUYER 19 5.1 Due Organization and Power of Cheniere 19 5.2 Authorization and Validity of Agreement 19 5.3 Non-Contravention 19 5.4 Governmental Approvals; Consents and Action 19 5.5 Litigation 19 5.6 Independent Decision 19 5.7 Purchase for Investment 19 5.8 Financial Capacity; No Financing Condition 19 5.9 Finders; Brokers 20 5.10 No Other Representations or Warranties 20 Article VI AGREEMENTS OF THE COMPANY, TOG AND Cheniere 20 6.1 Transfer of the Mexican Project Entities 20 6.2 Operation of the Business 20 6.3 Pre-Mexican Project Closing Date Investigation 22 6.4 Confidentiality. 22 6.5 Efforts; Cooperation; No Inconsistent Action 23 6.6 Public Disclosures 23 6.7 Exclusivity 23 6.8 Tax Treatment of Transaction. 23 Article VII INDEMNIFICATION 23 7.1 Survival of Representations and Warranties 23 7.2 Indemnification 24 7.3 Indemnification Procedures 25 Article VIII MISCELLANEOUS 26 8.1 Notices 27 8.2 Expenses 27 8.3 Assignability 27 8.4 Amendment; Waiver 27 8.5 No Third Party Beneficiaries 27 8.6 Governing Law 27 8.7 Consent to Jurisdiction 27 8.8 Entire Agreement 27 8.9 Severability 27 8.10 Counterparts 27 8.11 Further Assurances 28 8.12 Schedules, Annexes and Exhibits 28 8.13 Specific Performance; Limitation on Damages 28 8.14 Waiver of Jury Trial 28 8.15 Time 28 8.16 Attorneys Fees 28 EXHIBITS AND SCHEDULES Exhibit A Form Consulting Agreement Exhibit B Form Operating Agreement Schedule 1.1(a) Excluded Assets Schedule 1.1(b) Knowledge Parties Schedule 1.1(c) Reorganization Schedule 2.3 Use of Purchase Price Proceeds Schedule 2.8(f) TOG’s Governmental Approval Schedule 3.3 TOG’s Non-Contravention; Permits and Third-Party Approvals Schedule 3.4 TOG’s Governmental Approvals; Consents and Actions Schedule 3.5 TOG’s Litigation Schedule 3.6 Permitted LLC Interests Liens Schedule 4.3 Company’s Non-Contravention; Permits and Third Party Approvals Schedule 4.4 Company’s Actions and Orders Schedule 4.5 Company Interests Schedule 4.6 Company’s Financial Statements Schedule 4.7(a) Certain Liabilities Schedule 4.7(b) Company’s Non-Ordinary Course of Business Schedule 4.8 TOG’s and the Company’s Litigation Schedule 4.9 Labor Relations Schedule 4.11 Company’s Bank Accounts Schedule 4.13 Company’s Insurance Schedule 4.16 Company’s Compliance with Laws; Permits Schedule 4.17(a) Tax Returns Schedule 4.17(h) Partnership Treatment Schedule 4.18 Company’s Environmental Schedule 4.19(a) Company’s Material Contracts Schedule 4.19(b) Affected Material Contracts Schedule 4.20(a) Company’s Real Property Leases Schedule 5.3 Cheniere’s Non-Contravention; Permits and Third Party Consents Schedule 5.5 Cheniere’s Litigation Schedule 6.2 Operation of the Business Schedule 6.2(k) Capital Expenditure EQUITY PURCHASE AGREEMENT This Equity Purchase Agreement, dated as of September 28, 2007 (hereinafter this “Agreement”), is made by and among Tidelands Oil & Gas Corporation, a Nevada corporation (“TOG”), Frontera Pipeline, LLC, a Delaware limited liability company (the “Company”) and Grand Cheniere Pipeline LLC, a Delaware limited liability company (“Cheniere”), and the joinder of Terranova Energia. S. de R.L. de C.V., a Mexican sociedad de responsabilidad limitada for purposes of Sections 2.8(k) and 6.5 (“Terranova”).TOG, the Company, Cheniere, and Terranova are sometimes referred to herein as a “Party” and collectively as the “Parties”. WITNESSETH: WHEREAS, TOG owns one-hundred percent (100%) of all of the issued and outstanding limited liability company interests in the Company; WHEREAS, the Company, thorough the Subsidiaries (as defined below), is engaged in the development and construction of an integrated pipeline project traversing the United States of America and Mexico border and the construction of a related storage facility in Mexico, such project as more specifically set forth on Exhibit B of the Operating Agreement (the “Project”); and WHEREAS, subject to the terms and conditions of this Agreement, Cheniere desires to purchase from TOG, and TOG desires to sell to Cheniere, eighty percent (80%) of the total issued and outstanding equity interests in the Company (the “LLC Interests”). NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, intending to be legally bound, the Parties hereby agree as follows: Article I DEFINITIONS 1.1Certain Definitions.As used in this Agreement, the following terms will have the respective meanings set forth below: “Acquired Companies” means the Company and the Subsidiaries. “Acquired Company Interests” shall have the meaning specified in Section “Acquisition Transaction” means any offer or proposal for, or any indication of interest in, the direct or indirect purchase, lease or other acquisition or assumption of the LLC Interests or any membership interest in the Acquired Companies, or a sale of all or substantially all of the stock in TOG, a sale of all or substantially all of the assets of TOG or the Acquired Companies, or the sale of any of the Company Permits. “Action” means claim, action, litigation, suit, arbitration, proceeding, mediation, investigation or other legal or administrative proceeding. “Adjusted Purchase Price” shall have the meaning specified in Section “Affiliate” of a Person shall mean any other Person that directly or indirectly, through one or more intermediaries, Controls, is Controlled by, or is under common Control with, such Person. “Agreement” shall have the meaning specified in the Preamble hereto. “Business Day” shall mean any day other than a Saturday, a Sunday or a day banks in Houston, Texas are authorized or required to be closed. 5 “Cheniere” shall have the meaning specified in the Preamble hereto. “Cheniere Indemnified Parties” shall have the meaning specified in Section 7.2(a). “Cheniere Material Adverse Effect” shall mean any change or event that would materially and adversely impair or impact Cheniere’s ability to perform its obligations hereunder. “Closing” shall have the meaning specified in Section 2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended, and any successor law. “Company Permits” shall have the meaning specified in Section “Control,” and its derivative expressions, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Confidentiality Agreement” shall mean that certain confidentiality agreement entered into by and between TOG and Cheniere Pipeline Company, dated as of June 15, 2007. “Consulting Agreement” shall mean a consulting agreement between the Company and TOG for the services of Robert W. Dowies, James B. Smith and Julio Bastarrachea in form and substance as attached hereto as Exhibit A. “Contract” shall mean any contract, agreement, indenture, note, bond, mortgage, loan, instrument, lease, license, commitment or other arrangement, understanding, undertaking, commitment or obligation, whether written or oral. “Corporate Records” means, with respect to each of the Acquired Companies, (i) the original corporate company books signed by its corporate officers and directors, including the members’ meeting minutes book, members registry book (Libro de Registro de Socios), capital variation registry book (Registro de Variaciones de Capital) and the board of managers’ meeting minutes book; (ii) minutes of members’ meetings duly signed by the applicable members, corporate officers and managers, with all the corresponding documents, including duly executed proxies and published calls; (iii) the public deeds (if applicable); and (iv) all documents and correspondence filed or received by Terranova with or from (A) the Public Registry of Commerce (Registro Público de Comercio) of its corporate domicile and (B) the Foreign Investment Registry (Registro Nacional de Inversiones Extranjeras). “CRE” shall mean the Mexican Energy Regulatory Commission (Comision Reguladora de Energia). “Environmental Laws” shall mean all Laws relating to the protection of the environment, natural resources or human health and safety, including but not limited to (i) the conservation, protection, contamination or remediation of natural resources, the air, water, groundwater, land, subsoil or the environment in general, (ii) any Release, including investigation and clean-up of such Release or threatened Release and (iii) the handling, storage, treatment, disposal, recycling or transportation of any Hazardous Materials, and such Laws including the Ecological Balance and Environmental Protection Act of Mexico (Ley General del Equilibrio Ecológico y la Protección al Ambiente) and the National Waters Act of Mexico (Ley de Aguas Nacionales), as such laws have been amended or supplemented, the regulations promulgated pursuant thereto and the corresponding environmental laws and regulations of the other states and municipalities of Mexico and the United States. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “Excluded Assets” shall mean the assets described in Schedule 1.1(a), and all assets or properties transferred, assigned or sold by a Subsidiary pursuant to the Reorganization, as well as all other assets or properties previously owned by the Subsidiaries prior to the Closing but not owned by the Subsidiaries on the Mexican Project Closing Date. “Excluded Liabilities” shall mean all liabilities that are not specifically related to the Project owned by the Acquired Companies at Closing, including, specifically, all liabilities (contingent or not, known or unknown) related to or arising from Excluded Assets or relating to the Project and arising prior to the Closing. 6 “Financial Statements” shall have the meaning specified in Section “GAAP” shall mean United States or Mexico generally accepted accounting principles as of the date hereof applied on a consistent basis during the periods involved, as applicable depending on the jurisdiction of each of the Acquired Companies and under Law. “Governmental Entity” shall mean any federal, state, or local government within the United States of America or Mexico or any court of competent jurisdiction, regulatory or administrative agency or commission or other governmental entity or instrumentality, whether federal, state, or local, within the United States of America or Mexico, including any arbitrator or arbitral panel with respect to any matter subject to binding arbitration. “Hazardous Materials” shall mean any waste, pollutant, contaminant, hazardous substance, toxic, ignitable, reactive or corrosive substance, hazardous waste, special waste, chemical substance, industrial substance, by-product, petroleum or petroleum-derived substance or waste, whether in solid, liquid or gaseous form, or any constituent of any such substance, the generation, use, handling, treatment, remediation, storage, transportation, disposal, discharge, Release, existence or emission of which by the Acquired Companies are in any way governed by or subject to any applicable Environmental Law, including any and all hazardous substances, wastes and materials defined or regulated under any Environmental Law and any waste, material or substance which is (i)designated as “hazardous material” and/or “hazardous waste” pursuant to the Ecological Balance and Environmental Protection Act of Mexico (Ley General del Equilibrio Ecológico y la Protección al Ambiente), (ii)listed or characterized as hazardous under Mexican Official Norms NOM-052-ECOL-1993 and NOM-053-ECOL-1993 or (iii)any other hazardous waste, hazardous material, toxic substance, pollutant, hazardous substance, radioactive substance or waste, medical waste, petroleum or petroleum-derived substance or waste, asbestos, polychlorinated biphenyl, or any hazardous or toxic constituent thereof, and in general any substance or material that is of a corrosive, reactive, explosive, toxic, flammable or biologically infectious nature. “KIINERA” means Kiinera, S.A. de C.V., a company organized under the laws of Mexico, which main line of business is the performance of consulting services on the Mexican energy sector and is Controlled by Julio Bastarrachea. “Knowledge” shall mean the actual and current knowledge (which shall include such knowledge that a reasonably prudent person would have under similar circumstances) of (a) as to TOG, any of the Persons listed in Section (a) of Schedule 1.1(b) hereto and (b) as to Cheniere, any of the Persons listed in Section (b) of Schedule 1.1(b) hereto. “Law” shall mean any federal, state, local, municipal or foreign statute, law, ordinance, rule or regulation, Norma Oficial Mexicana, or other legal requirement or any published decision, opinion or interpretation thereof by any Governmental Entity of competent jurisdiction. “Liabilities” shall mean any debt, loss, damage, adverse claim, fines, penalties, liability, tax or obligation, including all costs and expenses relating thereto including all fees, disbursements and expenses of legal counsel, experts, engineers and consultants and costs of investigation. “Lien” shall mean, with respect to any asset, (i) any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge, security interest or other adverse claim in, on or of such asset, (ii) the interest of a vendor or a lessor under any conditional sale agreement, capital lease or title retention agreement (or any financing lease having substantially the same economic effect as any of the foregoing) relating to such asset and (iii) in the case of securities, any purchase option, right of first refusal, right of first offer, call or similar right of a third party with respect to such securities. “LLC Interests” shall have the meaning specified in the Recitals hereto. “Loss” and “Losses” shall have the meaning set forth in Section 7.2(a). “Material Adverse Effect” shall mean, with respect to TOG, the Acquired Companies or the Project, a material adverse effect on the assets, properties, financial condition or results of operations of the Acquired Companies, excluding any effect related to or resulting from (i) any event affecting the United States, Mexican or global economy or capital or financial markets generally, (ii) any change in conditions in the United States or Mexican natural gas storage and transportation business generally, including any changes in market value or prices for capital assets, commodities, goods or services within such business, and (iii) any change in Law or GAAP, or in the authoritative interpretations thereof or in regulatory guidance related thereto, or any revocation or cancellation of the Permits, or the commencement of an administrative proceeding to that effect. “Material Contracts” shall have the meaning specified in Section 4.19(a). 7 “Mexico” shall mean the United Mexican States (Estados Unidos Mexicanos). “Mexican Project Entities” shall mean the equity interests and all assets and permits ofMarea Associates L.P., Marea GP LLC and Terranova Energia S.R.L. de C.V. “Mexican Project Closing Date” shall have the meaning specified in Section “Most Recent Balance Sheet” shall have the meaning specified in Section “Operating Agreement” shall mean the Limited Liability Company Agreement of the Company in form and substance as attached hereto as Exhibit B. “Order” shall mean any judgment, decision, decree, order, settlement, injunction, writ, stipulation, determination or award, in each case to the extent binding and finally determined, made or given under the authority of any Governmental Entity. “Ordinary Course of Business” shall mean the ordinary and usual course of day-to-day operations of the business of the Acquired Companies, consistent with past practices and taken as a whole, and in accordance with applicable Law. “Parties” shall have the meaning specified in the Preamble hereto. “Party” shall have the meaning specified in the Preamble hereto. “Permit” shall mean any license, franchise, registration, permit, Order, approval, consent, waiver, variance, exemption or any other authorization of or from any Governmental Entity. “Permitted Exceptions” shall mean (i) all defects, exceptions, restrictions, easements, rights of way and encumbrances disclosed in policies of title insurance which have been delivered to Cheniere; (ii) statutory liens for current Taxes, assessments or other governmental charges not yet delinquent or the amount or validity of which is being contested in good faith by appropriate proceedings, provided an appropriate reserve has been established therefor; (iii) mechanics’, carriers’, workers’, and repairers’ Liens arising or incurred in the Ordinary Course of Business that are not material to the business, operations and financial condition of the Acquired Companies’ property so encumbered and that are not resulting from a breach, default or violation by an Acquired Company of any Contract or Law; and (iv)zoning, entitlement and other land use and environmental regulations by any Governmental Entity, provided that such regulations have not been violated. “Permitted LLC Interest Liens” shall mean (i) Liens set forth in Schedule 3.6; (ii) Liens for taxes, assessments and other charges of a Governmental Entity not yet due and payable; and (iii) restrictions on transfer arising under the Operating Agreement or by operation of Law. “Person” shall mean an individual, corporation, partnership, limited liability company, association, trust, incorporated organization, or other entity or group (as defined in Section 13(d)(3) of the Exchange Act). “Phase I” shall have the meaning set forth in the Operating Agreement. “Phase I FID Milestone Payment” shall have the meaning set forth in the Operating Agreement. “Phase I Royalty” shall have the meaning set forth in the Operating Agreement. “Phase II” shall have the meaning set forth in the Operating Agreement. “Phase II FID Milestone Payment” shall have the meaning set forth in the Operating Agreement. “Phase II Royalty” shall have the meaning set forth in the Operating Agreement. 8 “Phase III FID Milestone Payment” shall have the meaning set forth in the Operating Agreement. “Phase III Royalty” shall have the meaning set forth in the Operating Agreement. “Project” shall have the meaning specified in the Recitals hereto. “Project Documentation” shall have the meaning specified in Section “Purchase Price” shall have the meaning specified in Section “Real Property Interests” shall have the meaning specified in Section “Related Person” shall have the meaning specified in Section “Release” shall mean the release, spill, discharge, emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching or migrating into the indoor or outdoor environment of any contaminant through or in the air, soil, subsoil, water, underground water or real property. “Reorganization” shall mean the establishment and formation of certain corporate entitiesand the divesture or transfer of certain assets or interests to or from the Subsidiaries (all corporate entities, transfers, divestitures and procedures as more specifically described in Schedule 1.1(c). “Securities Act” shall have the meaning specified in Section “Subsidiaries” shall mean Sonora Pipeline L.L.C., Marea Associates L.P., Marea GP LLC and Terranova Energia S.R.L. de C.V. “Survival Period” shall have the meaning specified in Section “Taxes” shall mean any and all taxes, charges, duties, fees, levies, tariffs, imposts and other charges of any kind (together with any and all interest, penalties or additions associated therewith) imposed by any Governmental Entity, including: taxes or other charges on or with respect to income (Impuesto Sobre la Renta), assets (Impuesto al Activo), franchises, capital stock, real property (including Impuesto Predial and Contribuciones por Mejoras), personal property, tangible, employment, payroll, windfall or social security contributions (contribuciones al Instituto Mexicano del Seguro Social), social contribution, unemployment compensation, retirement fund quotas (contribuciones al Sistema de Ahorro para el Retiro), disability, transfer, sales, use, excise, gross receipts, Mexican Housing Fund Institute contributions (contribuciones al Infonavit) and value added tax (Impuesto al Valor Agregado); taxes imposed or levied on the use and exploitation of public domain natural resources or for public services (Pagos de Derechos); taxes or other charges in the nature of excise, withholding, ad valorem, stamp, transfer or gains taxes; license, registration and documentation fees; customs duties, tariffs and similar charges; and all other taxes of any kind for which the Acquired Companies may have any liability imposed by any Governmental Entity, whether disputed or not, and any charges, interest or penalties imposed by any Governmental Entity in connection therewith “Tax Return” shall mean any return, report or statement required to be filed with respect to any Tax (including any elections, declarations, schedules or attachments thereto, and any amendment thereof) including any information return, claim for refund, amended return or declaration of estimated Tax, and including, where permitted or required, combined, consolidated or unitary returns for any group of entities that includes the Acquired Companies. “Terranova” shall have the meaning specified in the Preamble hereto. “Third-Party Approvals” shall mean any approval, consent, waiver, variance, exemption or any other authorization of or from any Person that is not a Governmental Entity or an Affiliate of the Person seeking such Third-Party Approval. 9 “Third Party Claim” shall have the meaning specified in Section 7.3(b). “TOG” shall have the meaning specified in the Preamble hereto. “TOG Indemnified Parties” shall have the meaning specified in Section 7.2(c). “US-Mexico Tax Treaty” shall mean the Convention Between the Government of the United States of America and the Government of the United Mexican States for the Avoidance of Double Taxation and the Prevent ofFiscal Evasion with respect to Taxes on Income. 1.2Interpretation.When reference is made in this Agreement to a Section, such reference shall be to a Section of this Agreement unless otherwise indicated.The headings contained in this Agreement are for convenience of reference only and shall not affect in any way the meaning or interpretation of this Agreement.For purposes of this Agreement, (a) words in the singular will be deemed to include the plural and vice versa and words of one gender shall be deemed to include the other gender as the context requires, (b) the terms “hereof”, “herein”, “herewith” and “hereunder” and words of similar import shall, unless otherwise stated, be construed to refer to this Agreement as a whole and not to any particular provision of this Agreement, (c) the words “include”, “includes” and “including” shall be deemed to be followed by the words “without limitation” and (d) captions to articles, sections and subsections of, and schedules and exhibits to, this Agreement are included for convenience and reference only and shall not constitute a part of this Agreement or affect the meaning or construction of any provision hereof.This Agreement shall be construed without regard to any presumption or rule requiring construction or interpretation against the Party drafting or causing any instrument to be drafted. Article II PURCHASE AND SALE OF LLC INTERESTS, CONSIDERATION AND CLOSING 2.1Purchase and Sale of Equity Interests.In accordance with the terms and subject to this Agreement, Cheniere agrees to purchase the LLC Interests and TOG agrees to sell to Cheniere the LLC Interests free and clear of any Liens other than Permitted LLC Interest Liens. 2.2ConsiderationIn consideration for the purchase and sale of the LLC Interests and subject to the Purchase Price allocations set forth in Section 2.3, at Closing, Cheniere shall pay to TOG the sum of US$1,000,000 (the “Purchase Price”) and TOG shall transfer to Cheniere the LLC Interests.Subject to Section 2.3, the Purchase Price shall be payable by wire transfer of immediately available funds to an account(s) provided in writing by TOG to Cheniere. 2.3Use of Purchase Price Proceeds. The Purchase Price actually payable to TOG under Section 2.2 shall be reduced by a sum equal to the total liabilities (including contingent liabilities) as reflected in the Financial Statements of the Acquired Companies.The proceeds of such reduction shall be allocated by Cheniere, on behalf of TOG, to reduce all liabilities of the Acquired Companies or to establish appropriate reserves for contingent liabilities in the account(s) of the Acquired Companies, so that as soon as practicable after the Closing, Cheniere, on behalf of TOG, shall pay, cancel or reserve (as applicable) those liabilities set forth in the Financial Statements of the Acquired Companies and as more specifically set forth on Schedule 2.4Closing.The closing of the purchase and sale of the LLC Interests contemplated by this Agreement (the “Closing”) shall take place at the offices of King & Spalding LLP, 1100 Louisiana Street, Suite 4000, Houston, Texas 77002. 2.5Purchase Price Adjustments. The Phase I FID Milestone Payment, the Phase II FID Milestone Payment and the Phase III FID Milestone Payment by Cheniere to TOG pursuant to the Operating Agreement shall be treated as adjustments to the Purchase Price paid under this Agreement pursuant to Section 2.2 (the Purchase Price and each of such payments and collectively all of such payments the “Adjusted Purchase Price”). 2.6Assignment of Project Documents.At the Closing, for no additional consideration, TOG hereby assigns to the Company all title, right and interest in all technical, mechanical, geological, economic and financial information, including works in progress, associated with or related to the Project that as of the date hereof are owned by TOG and its Affiliates (other than the Subsidiaries) (the “Project Documentation”).To the extent any of the Project Documentation was created in Mexico or is subject to the Laws of Mexico, the terms of Article 30 of the Mexican Ley Federal del Derecho de Autor shall apply and the assignment of such rights (except for those moral rights (derechos morales) not assignable thereunder) shall be valid from the Closing and for a period of fifteen (15) years thereafter, which term shall automatically renew (for indefinite consecutive terms of fifteen (15) years each) unless terminated by the Company through written notice to TOG at any time prior to or after the extension of any term thereof. 10 2.7Cheniere Deliveries.At the Closing, Cheniere shall deliver to TOG: (a)a certificate confirming the good standing of Cheniere from the Secretary of State of the State of Delaware, dated within ten (10) Business Days of the Closing; (b)a copy of the certificate of formation of Cheniere, as amended, certified as of a date not earlier than ten (10) Business Days prior to the Closing; (c)a duly executed resolution of the managersof Cheniere approving the transactions contemplated in this Agreement; (d)a receipt acknowledging receipt of the LLC Interests being transferred by the TOG; (e)a certificate confirming the delivery of wire instructions for the delivery of one-hundred percent (100%) of the Purchase Price to TOG’s account as provided in Section2.2 or to the creditors in the respective amounts listed on Schedule 2.3; (f)a signed counterpart to the Consulting Agreement; (g)a signed counterpart to the Operating Agreement; and (h)other agreements, documents and instruments as are reasonably required to be delivered by Cheniere at or prior to the Closing pursuant to this Agreement or otherwise reasonably required in connection herewith, including all such other instruments as TOG, the Company or their respective counsel may reasonably request in connection with the purchase and sale of the LLC Interests contemplated hereby. 2.8Deliveries of TOG and the Company.At the Closing, the Company and TOG (as applicable) shall deliver to Cheniere: (a)a certificate confirming the good standing of TOG from the Secretary of State of the State of Nevada, dated within ten (10) Business Days of the Closing; (b)a copy of the bylaws of TOG, as amended, certified as of a date not earlier than ten (10) Business Days prior to the Closing; (c)a certificate confirming the good standing of the Company from the Secretary of State of the State of Delaware, dated within ten (10) Business Days of the Closing; (d)a duly executed resolution of the directors of TOG approving the transfer of the LLC Interests and the Mexican Project Entities; (e)a duly executed certificate of the LLC Interests in a form and substance reasonably satisfactory to Cheniere, free and clear of all Liens other than Permitted LLC Interest Liens; (f) a receipt acknowledging receipt of one-hundred percent (100%) of the Purchase Price at Closing pursuant to Section 2.2; (g)a signed counterpart to the Operating Agreement; 11 (h) a signed counterpart to the Consulting Agreement; (i) a written release executed by Julio Bastarrachea and KIINERA acknowledging: (i) the non-existence of a current or past employee/employer relationship with the Acquired Companies and (ii) payment in full of all consulting fees performed on behalf of the Acquired Companies, and releasing the Acquired Companies and Cheniere from any Liabilities whatsoever in connection with such services; (j) unanimous written resolutions approving the transfers of interests in the Mexican Project Entities, in form and substance reasonably satisfactory to Cheniere,as required to undertake the Reorganization upon the written approval of the CRE allowing for Cheniere’s indirect participation in the Project; (k)an irrevocable power of attorney of Terranova, in form and substance reasonably satisfactory to Cheniere, pursuant to which Terranova grants to Cheniere and its designees a broad power of attorney to perform all obligations of Terranova under Section 6.5(a) of this Agreement. As required under the applicable provisions of the Mexican Codigo Civil Federal, the granting and delivery of this irrevocable power of attorney to Cheniere and its designees will be a condition precedent for the validity of this Agreement; (l) the books and records of the Acquired Companies, including updated Corporate Records; (m) an affidavit of non-foreign status that complies with Section 1445 of the Code and Treasury Regulations Section 1.1445-2(b)(2); (n) originals of all Permits (including all applications filed by any of the Acquired Companies with any Governmental Entity, whether or not such filings resulted in the issuance or denial of a permit) and Project Documentation; (o) certificates of account status issued by the Comptroller of the State of Texas for all Acquired Companies (other than any Acquired Company that is a limited partnership) doing business in Texas; (p) copy of IRS Form 8832 executed on behalf of Terranova electing to treat that entity as a disregareded entity for U. S. tax purposes under Treasury Regulations Section 301.7701-3 of the Code, as amended; and (q) such other agreements, documents and instruments as are reasonably required to be delivered by TOG or the Acquired Companies at or prior to the Closing pursuant to this Agreement or otherwise reasonably required in connection herewith, including all such other instruments as Cheniere or its counsel may reasonably request in connection with the purchase and sale of the LLC Interests contemplated hereby. . 12 Article III REPRESENTATIONS AND WARRANTIES RELATING TO TOG TOG represents and warrants to Cheniere as follows: 3.1Due Organization and Power of TOG.TOG is duly organized, validly existing and in good standing under the laws of Nevada and has the requisite company power and authority to conduct its business as it is now being conducted, and to own, lease and operate its assets and properties.TOG is duly authorized, qualified or licensed to do business and is in good standing in every jurisdiction wherein the failure to be so qualified would, individually or in the aggregate, have a Material Adverse Effect. 3.2Authorization and Validity of Agreement.The Execution and delivery of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all requisite company action by TOG, and TOG has full company power, authority and legal capacity to execute and deliver this Agreement and to perform its obligations hereunder.This Agreement has been duly executed and delivered by TOG.This Agreement constitutes, or upon execution and delivery will constitute, the valid, legal and binding obligation of TOG enforceable against TOG in accordance with its terms except as enforceability may be limited by bankruptcy, insolvency or other similar Laws affecting the enforcement of creditors’ rights generally and subject to general principles of equity. 3.3Non-Contravention.The execution and delivery by TOG of this Agreement does not, and the consummation by TOG of the transactions contemplated hereby and the performance of its obligations hereunder will not (a) violate or conflict with any provision of the certificate of incorporation or bylaws of TOG or (b) assuming that all Permits and Third-Party Approvals set forth in Schedule 3.3 hereto, have been obtained or made: (i) violate any Law or Order to which TOG is subject; or (ii) constitute a breach or violation of, or default under, or trigger any “change of control” rights or remedies under, or give rise to any Lien (other than Permitted Exceptions), acceleration of remedies, any buy-out right or any rights of first offer or refusal or termination under, any indenture, mortgage, lease, note, or other contract or other instrument to which TOG is a party or by which TOG’s assets are bound. 3.4Governmental Approvals; Consents and Actions.Except as set forth in Schedule 3.4 hereto, no Permit or approval from any Governmental Entity or Third-Party Approval is required on the part of TOG in connection with the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby or thereby, except for such Permits, governmental approvals, or Third-Party Approvals of which the failure to obtain would not, individually or in the aggregate, have a Material Adverse Effect. 3.5Litigation.Except as set forth in Schedule 3.5, TOG has received no notice of (a) Orders against TOG or any of its Affiliates or (b) pending or threatened Actions relating to the Acquired Companies which would have a Material Adverse Effect. 3.6LLC Interests. (a)The LLC Interests being sold by TOG to Cheniere have been validly issued and are fully paid and nonassessable.TOG has the full company power, right and authority to issue and convey such LLC Interests to Cheniere and the LLC Interests are not being transferred in violation of any purchase or call option, right of first refusal, subscription right, preemptive right or any similar rights. (b)Except for Permitted LLC Interest Liens, there are no outstanding options, warrants or other rights of any kind including any restrictions on transfers, relating to the sale, issuance or voting of such LLC Interests or any securities convertible into or evidencing the right to purchase such LLC Interests. (c)Upon Closing, Cheniere shall have good and indefeasible title to such LLC Interests, free and clear of any Liens, restrictions on transfer and voting or preemptive rights, other than Permitted LLC Interest Liens. 3.7Finders; Brokers.There are, and after Closing there will be, no Claims (or any basis for any Claims) upon Cheniere or the Company for brokerage commissions, finder's fees or like payments in connection with this Agreement or the transactions contemplated hereby resulting from any action taken by TOG or by any other Person on TOG’s behalf. 3.8Bankruptcy.TOG and its Affiliates are not subject to any pending bankruptcy proceeding, TOG and its Affiliates are not contemplating a bankruptcy proceeding, and to TOG’s Knowledge, no bankruptcy proceeding is contemplated by any third party, in which TOG, its Affiliates (or any guarantor of TOG or its Affiliates) would be declared insolvent or subject to the protection of any bankruptcy, receivership or reorganization laws or procedures. 13 Article IV REPRESENTATIONS AND WARRANTIES RELATING TO THE ACQUIRED COMPANIES TOG represents and warrants to Cheniere as follows: 4.1Due Organization and Power of the Acquired Companies.Each of the Acquired Companies is duly organized, validly existing and in good standing under the laws of jurisdiction of its formation and has the requisite power and authority to conduct its business as it is now being conducted, and to own, lease and operate its assets and properties.Each of the Acquired Companies is duly authorized, qualified or licensed to do business and is in good standing in every jurisdiction wherein the failure to be so qualified would, individually or in the aggregate, have a Material Adverse Effect. 4.2Authorization and Validity of Agreement.The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all requisite limited liability company action by the Company, and the Company has full limited liability company power, authority and legal capacity to execute and deliver this Agreement and to perform its obligations hereunder.This Agreement has been duly executed and delivered by the Company.This Agreement constitutes, or upon execution and delivery will constitute, the valid, legal binding obligation of the Company enforceable against the Company in accordance with its terms except as enforceability may be limited by bankruptcy, insolvency or other similar Laws affecting the enforcement of creditors’ rights generally and subject to general principles of equity. 4.3Non-Contravention.The execution and delivery of this Agreement by the Company, and the consummation by the Company of the transactions contemplated hereby and the performance of its obligations hereunder will not (a) violate or conflict with any provision of the certificate of formation or limited liability company agreement of the Company or (b) assuming that all Permits and Third-Party Approvals set forth in
